MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                        FILED
regarded as precedent or cited before any                                               Oct 30 2020, 10:29 am
court except for the purpose of establishing
                                                                                             CLERK
the defense of res judicata, collateral                                                  Indiana Supreme Court
                                                                                            Court of Appeals
estoppel, or the law of the case.                                                             and Tax Court




ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Elaine Parran Boyd                                           J. Kirk LeBlanc
Indianapolis, Indiana                                        Nelson A. Nettles
                                                             Amanda M. Hendren
                                                             LeBlanc Nettles Law, LLC
                                                             Brownsburg, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

Mariah Ridley,                                               October 30, 2020
Appellant-Plaintiff,                                         Court of Appeals Case No.
                                                             20A-SC-425
         v.                                                  Appeal from the Marion Small
                                                             Claims Court
Kroger,1                                                     The Honorable Kimberly J. Bacon,
Appellee-Defendant.                                          Judge
                                                             Trial Court Cause No.
                                                             49K03-1905-SC-2359




1
 We recognize that the proper designation for Appellee is “Kroger Limited Partnership.” See Appellee’s
App. p. 30. However, for the sake of consistency with the filings in this case, we use the name prescribed by
Ridley in her notice of claim.

Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020                       Page 1 of 6
      Mathias, Judge.


[1]   Mariah Ridley appeals a small claims judgment in her favor, arguing that the

      damages awarded are inadequate.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In June 2017, Mariah Ridley was shopping inside her neighborhood Kroger

      when an employee accidently pushed “a large yellow mechanical device” over

      Ridley’s right foot. Appellee’s App. p. 13. She sustained a small cut to the top

      of her foot and bruising around the wound. Conf. Ex. Vol. pp. 9–10. Ridley—

      who was in school for nursing at the time—iced the foot for two days, but it

      “got worse.” Tr. p. 16. So, she had x-rays taken and was diagnosed with a

      sprain. Over the next several months, Ridley twice saw an orthopedic surgeon.

      The first time, she was more specifically diagnosed with a mid-foot sprain,

      which the surgeon told her takes “longer to heal than a regular sprain.” Id. at

      20. She then returned to the surgeon a second time because she “was still

      having pain,” though it was “[v]ery minimal.” Id. at 22.


[4]   In May 2019, Ridley filed a small claims court action against Kroger in which

      she requested $5,000 in damages. Kroger subsequently sent Ridley a qualified

      settlement offer of $1,800 to settle the claim. But she did not accept, and the

      case proceeded to a bench trial.




      Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020   Page 2 of 6
[5]   During trial, Ridley orally amended—without objection—the amount of

      damages sought to $8,000, which is the maximum allowed by statute. Ind.

      Code § 33-34-3-2. Kroger admitted liability; and Ridley testified about the

      injury, her subsequent treatment, and the lingering effects. Ridley submitted

      medical bills showing that she owed $275.46, and she testified that she spent

      about $30 on orthotics and bandages. The remaining amount requested was

      general damages for “pain . . . suffering . . . the scar” and “the bruises.” Tr. p.

      29. The court took the matter under advisement.


[6]   About a month later, the court entered judgment in favor of Ridley, directing

      Kroger to pay $1,775.46 plus costs. Ridley appeals that decision.2


                                             Standard of Review
[7]   Ridley challenges the amount awarded in the judgment issued by the small

      claims court.3 The court here issued a general judgment, which will be affirmed




      2
        Ridley’s counsel spends a majority of the argument section in the Appellant’s Brief focusing on events after
      the court entered judgment in her client’s favor. See Appellant’s Br. at 8, 12–18. While we are aware of this
      tangled procedural history, it does not affect today’s decision. Our motions panel resolved much of the post-
      judgment dispute when it denied Kroger’s motion to dismiss Ridley’s appeal. Kroger does not ask us to
      revisit that decision, and thus we consider the parties’ arguments on the merits. See Milbank Ins. Co. v. Ind. Ins.
      Co., 56 N.E.3d 1222, 1228 (Ind. Ct. App. 2016). To the extent any confusion remains on Kroger’s motion to
      recoup $1,000 under Indiana Code section 34-50-1-6, a preceding section of that chapter explicitly provides
      that it “does not apply to small claims actions,” id. § -1. And as for Ridley’s counsel’s claims of “remarkably
      adverse acts” by the court as well as hints of “bias or prejudice” by the judge, Appellant’s Br. at 8, 12, 18, our
      review of the record finds no support for these assertions. In fact, counsel’s characterizations barely toe the
      line between zealous advocacy and a baseless, inappropriate attack on the judge’s integrity.
      3
        Several portions of the Appellant’s Brief do not conform with our appellate rules: a majority of the factual
      statements are not supported by record citations, Ind. Appellate Rule 22(C); the “Statement of the Case”
      section is not supported by record citations, App. R. 46(A)(6)(a); and the “Statement of the Facts” section is
      neither supported by record citations, nor is it “stated in accordance with the standard of review,” App. R.
      46(A)(6)(b). We caution Ridley’s counsel to comply with these rules in the future.

      Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020                        Page 3 of 6
      if it can be sustained on any legal theory supported by the evidence. Hutchison v.

      Trilogy Health Services, LLC, 2 N.E.3d 802, 805 (Ind. Ct. App. 2014). On review,

      we will not reweigh evidence or evaluate witness credibility; we consider only

      the evidence that supports the judgment, together with all reasonable inferences

      drawn therefrom. Id. This deferential standard is particularly important for

      small claims actions, where trials are informal, and the sole objective is

      “dispensing speedy justice between the parties according to the rules of

      substantive law.” Ind. Small Claims Rule 8(A); Morton v. Ivacic, 898 N.E.2d
1196, 1199 (Ind. 2008).


                                     Discussion and Decision
[8]   Ridley argues that the trial court erred in not awarding her the full $8,000 in

      damages that she requested. More specifically, she asserts that “the trial court’s

      judgment failed to comport with the evidence in this case.” Appellant’s Br. at

      18. We disagree. Ridley fails to acknowledge evidence in the record that

      supports the trial court’s decision to award a lesser amount. And we find that

      the amount of damages awarded properly fell within that evidence. See Bowman

      v. Kitchel, 644 N.E.2d 878, 879 (Ind. 1995).


[9]   Ridley’s $8,000 in requested damages can be broken down into three categories:

      (1) $275.46 for outstanding medical bills; (2) $30 for out-of-pocket expenses;




      Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020   Page 4 of 6
       and (3) $7,694.54 for pain and suffering.4 In calculating her pain-and-suffering

       damages, she requested a specific amount per day from June 2017—after the

       accident— through January 2018—when she had her third and final doctor

       appointment. Ridley sought $75 per day for June; $50 per day for July; $30 per

       day for August through November; and $20 per day for December through

       January. When Ridley was asked how she arrived at the June figure, she

       responded, “I’m not sure. But it[’]s based on the amount of pain that I was

       experiencing.” Tr. p. 39. She then confirmed that she used the same reasoning

       to calculate the other daily amounts.


[10]   The trial court, as the factfinder, could have credited Ridley’s subjective

       valuations and awarded her the full amount requested; but it did not. Instead,

       the court awarded $1,775.46—the amount of her outstanding medical bills plus

       an additional $1,500. And the decision to award a lesser amount than Ridley

       requested is supported by the evidence favorable to the court’s decision.


[11]   That evidence reveals that Ridley’s pain diminished quickly and significantly.

       Two days after the injury, she described her pain level as “moderate.” Tr. p. 33.

       About seven months later, at her third and final doctor’s visit, she described her

       pain as a “one” on a scale of one-to-ten. Id.; Conf. Ex. Vol. pp. 45. Then at

       trial, Ridley explained, “for the most part, my foot feels really good.” Tr. p. 24.




       4
        Ridley actually calculated $8,250 in general damages for pain and suffering, but she waived the amount in
       excess of $8,000 to fall within the jurisdiction of the small claims docket.

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020                  Page 5 of 6
[12]   The evidence favorable to the court’s decision also undercuts Ridley’s request

       for damages based on embarrassment caused by scarring and anxiety over

       potential adverse effects on her nursing career. At trial, she acknowledged that

       the scar had faded and does not cause as much embarrassment now. Tr. pp. 22,

       39. And the court was able to compare photos of the cut taken the day of the

       incident and photos of the small scar taken about two months later. Conf. Ex.

       Vol. pp. 9–12. Regarding Ridley’s anxiety, she clarified that she “didn’t really

       think about” changing careers. Tr. p. 23. And though she was concerned that

       the injury may affect her ability to work as a floor nurse, it did not; at the time

       of trial, that was her current occupation.


[13]   In short, the evidence favorable to the court’s decision supports its judgment

       awarding Ridley $1,775.46 in damages—an amount less than the $8,000 she

       requested. To conclude otherwise would require us to reweigh the evidence

       entirely in her favor, which we will not do. See Jasinski v. Brown, 3 N.E.3d 976,

       979 (Ind. Ct. App. 2013). Thus, there is no error.


                                                 Conclusion
[14]   The amount of damages awarded by the court is consistent with the evidence

       presented.


[15]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-SC-425 | October 30, 2020   Page 6 of 6